Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.1996 Filed 08/26/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,
                                                  Case No. 07-20411
       v.
                                                  Hon. George Caram Steeh
 CHRISTOPHER GREEN,

          Defendant.
 ______________________________/

                OPINION AND ORDER DENYING MOTION FOR
                 COMPASSIONATE RELEASE (ECF NO. 331)

            Defendant Christopher Green seeks compassionate release from

 prison, based primarily on health concerns amid the COVID-19 pandemic.

 For the reasons explained below, Green’s motion is denied.

            In 2008, Green pleaded guilty to a charge of conspiracy to

 distribute cocaine. Based upon his criminal history, he was determined to

 be a career offender under Section 4B1.1 of the Sentencing Guidelines.

 The court sentenced him to 230 months in prison. Green is currently

 housed at McKean Federal Correctional Institution and his projected

 release date is February 13, 2028.

       On December 17, 2020, Green tested positive for COVID-19 after he

 was placed in a cell with a positive inmate. Green states that he lost his

                                        -1-
Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.1997 Filed 08/26/21 Page 2 of 8




 senses of smell and taste and had chest pains. His ongoing health

 conditions include obesity and hypertension. According to the government,

 a medical check in late January 2021 indicated that Green recovered from

 COVID-19 without complication. Although Green reports continued trouble

 breathing and chest pains, a chest x-ray report dated May 3, 2021,

 indicated “clear” lungs and a “normal” size heart. ECF No. 340 at PageID

 1900.1 Green contends that his request for compassionate release is

 supported by his COVID-19 infection, his mother’s poor health, and his

 efforts at rehabilitation.

       Ordinarily, a district court “may not modify a term of imprisonment

 once it has been imposed.” 18 U.S.C. § 3582(c). The statute provides for a

 limited exception, known as “compassionate release,” which is governed by

 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018.

 Although compassionate release motions were historically initiated only by

 the Bureau of Prisons, the First Step Act allows prisoners to file such

 motions on their own behalf, after exhausting their administrative remedies.

 United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020).



 1Green submitted extensive medical and educational records in support of his motion,
 which the court has reviewed. See ECF No. 339, 340, 341. These records reveal health
 conditions, such as hypertension and obesity, that may be properly treated within the
 prison environment and that do not in themselves provide an extraordinary and
 compelling basis for release.
                                          -2-
Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.1998 Filed 08/26/21 Page 3 of 8




       Green exhausted his administrative remedies by submitting a request

 for compassionate release to the warden of his facility, which was denied

 on September 25, 2020. Therefore, the court may consider the merits of his

 motion. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).

       When reviewing a compassionate-release motion, the court considers

 the following: (1) whether “extraordinary and compelling reasons” warrant a

 sentence reduction; (2) whether “such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission”; and

 (3) whether “all relevant sentencing factors listed in 18 U.S.C. § 3553(a)”

 support a reduction. United States v. Elias, 984 F.3d 516, 518 (6th Cir.

 2021) (quoting United States v. Jones, 980 F.3d 1098, 1101 (6th Cir.

 2020)). “If each of those requirements are met, the district court ‘may

 reduce the term of imprisonment,’ but need not do so.” Id. (citing 18 U.S.C.

 § 3582(c)(1)(A)).

       The only potentially applicable policy statement is set forth in

 U.S.S.G. § 1B1.13. The Sixth Circuit has determined that this policy

 statement applies only to motions brought by the BOP, not to those brought

 by incarcerated persons. Therefore, “[i]n cases where incarcerated persons

 file motions for compassionate release, federal judges may skip step two of

 the § 3582(c)(1)(A) inquiry and have full discretion to define ‘extraordinary

                                       -3-
Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.1999 Filed 08/26/21 Page 4 of 8




 and compelling’ without consulting the policy statement § 1B1.13.” Jones,

 980 F.3d at 1111; accord Elias, 984 F.3d at 519-20.

          Courts have found the “extraordinary and compelling” prong is

 satisfied as a result of the COVID-19 pandemic, the increased risk of

 contracting the virus in prison, and underlying health conditions that create

 the danger for severe complications if a defendant is infected. See, e.g.,

 United States v. Mitchell, 2020 WL 3972656, at *3 (E.D. Mich. July 14,

 2020) (Type 2 diabetes and hypertension, in conjunction with COVID-19

 pandemic, constituted extraordinary and compelling reasons); United States

 v. Hargrove, 2021 WL 509905, at *2 (E.D. Mich. Feb. 11, 2021) (heart

 failure, type 2 diabetes, and severe obesity, among other ailments). See

 also United States v. Bass, 2021 WL 476467, at *1 (6th Cir. Feb. 5, 2021)

 (“A defendant whose medical conditions increase his risk of severe illness

 may be able to demonstrate extraordinary and compelling reasons

 supporting release.”).

          Currently, there are two reported cases of COVID-19 at McKean FCI

 among inmates and one case among staff.2 Moreover, Green has already

 contracted COVID-19 and has avoided hospitalization or severe

 complications, undermining a finding of extraordinary and compelling


 2   https://www.bop.gov/coronavirus/ (last accessed August 23, 2021).
                                             -4-
Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.2000 Filed 08/26/21 Page 5 of 8




 reasons for his release. See, e.g., United States v. Stephens, 2020 WL

 5769125, at *6 (E.D. Mich. Sept. 28, 2020) (“[M]any courts have held that

 where a defendant has contracted COVID-19 and recovered, his health

 condition is not extraordinary and compelling.”); United States v. West,

 2020 WL 5520929, at *2 (E.D. Tenn. Sept. 14, 2020) (positive COVID-19

 test rendered prisoner’s motion “moot”); United States v. Risley, 2020 WL

 4748513, at *6 (E.D. Cal. Aug. 17, 2020) (“Courts generally find that the

 risk of a second infection does not constitute sufficiently compelling

 grounds to justify compassionate release.”). According to the CDC, cases

 of COVID-19 reinfection have been reported “but remain rare.”3 Another

 positive development that counsels against compassionate release is that

 the BOP is currently vaccinating inmates and staff, and has administered

 more than 210,000 doses of vaccine.4 As of August 23, 2021, 27 staff

 members and 644 inmates at McKean FCI have been fully vaccinated

 against COVID-19, reducing Green’s risk of reinfection. Id.

          Accordingly, Green’s health conditions and the risk of contracting

 COVID-19 do not constitute extraordinary and compelling reasons for his

 release. Likewise, his mother’s health and his commendable efforts at



 3   https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html.
 4   https://www.bop.gov/coronavirus/ (last accessed August 23, 2021).
                                             -5-
Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.2001 Filed 08/26/21 Page 6 of 8




 rehabilitation do not present extraordinary and compelling reasons. The

 court appreciates Green’s concern for this mother’s heath and his desire to

 care for her; however, such circumstances and do not establish an

 extraordinary and compelling reason, particularly when a defendant does

 not establish that his family member is incapacitated and that he is the only

 potential caregiver. See United States v. Cole, 2021 WL 194194, at *2

 (E.D. Mich. Jan. 20, 2021); United States v. Cruz-Rivera, 2020 WL

 5993352, at *5 (E.D. Pa. Oct. 9, 2020) (“A family member’s illness, absent

 incapacitation or death, is not enough to constitute an extraordinary and

 compelling family circumstance.”). Further, Green’s efforts at rehabilitation,

 while laudable, do not in themselves support release. See 28 U.S.C.

 § 994(t) (“Rehabilitation of the defendant alone shall not be considered an

 extraordinary and compelling reason.”).

       Green mentions in passing that the Sixth Circuit “law for career

 offender has changed,” but he does not develop this argument, other than

 to cite United States v. Havis, 927 F.3d 382, 387 (6th Cir. 2019) (en banc).

 In Havis, the Sixth Circuit held that a Tennessee conviction for attempted

 sale of drugs was not a “controlled substance offense” under the

 sentencing guidelines, because “attempt crimes do not qualify as controlled

 substance offenses.” Id. Havis does not assist Green, however, because

                                       -6-
Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.2002 Filed 08/26/21 Page 7 of 8




 the prior convictions that served as the basis for his career offender

 designation occurred under Michigan law, not Tennessee law. See United

 States v. Thomas, 969 F.3d 583, 585 (6th Cir. 2020), cert. denied, 2021

 WL 78377 (U.S. Jan. 11, 2021) (distinguishing Havis and holding that

 convictions for delivery and possession with intent to deliver controlled

 substances under Michigan law are controlled substances offenses under

 the sentencing guidelines). Green’s Michigan convictions for delivery of

 cocaine and marijuana are controlled-substance offenses under the career

 offender guidelines. Id.; see also ECF No. 327 (order denying Green’s

 motions to vacate sentence). Havis does not reflect a change in the law

 that is applicable to him or provide an extraordinary and compelling basis

 for a sentence reduction.

                                CONCLUSION

       Green has not articulated extraordinary and compelling reasons that

 would justify compassionate release under 18 U.S.C. § 3582(c)(1)(A).

 Therefore, IT IS HEREBY ORDERED that Green’s motion (ECF No. 331) is

 DENIED.

 Dated: August 26, 2021

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE

                                      -7-
Case 2:07-cr-20411-GCS-VMM ECF No. 342, PageID.2003 Filed 08/26/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  August 26, 2021, by electronic and/or ordinary mail and also
                      on Christopher Green #42181039, McKean Federal
                          Correctional Institution, Inmate Mail/Parcels,
                               P.O. Box 8000, Bradford, PA 16701.

                                          s/B Sauve
                                         Deputy Clerk




                                            -8-
